Title: [Diary entry: 24 March 1786]
From: Washington, George
To: 

Friday 24th. Thermometer at 46 in the morning—56 at Noon and 55 at Night. Wind at No. West in the Morning, and rather cool. After noon it was at South west and blew pretty fresh—looking hazy. Rid to my Plantations at Dogue run, Muddy hole and in the Neck. Began again to sow Oats at the first and last of these, though the ground was yet too wet. Sowed the ground which was prepared on Wednesday last under the Pine trees with about 1 quart of Orchard grass seeds, and a gill of red Clover seeds mixed. Doctr. Craik went up to Alexandria after breakfast.